JACOBUS, B.W.,
Associate Judge, dissenting.
I respectfully dissent. This matter is before the court on appeal of the trial court’s order granting judgment on the pleadings in favor of Appellees. Appellants assert that the motion for judgment on the pleadings was premature as first, no motion was filed, and secondly, no answer had been filed to the complaint and the pleadings were not closed. We agree and reverse. Rule 1.140(c), Florida Rules of Civil Procedure, clearly provides that a judgment on the pleadings is only procedurally proper after pleadings are closed. This was not the case in this matter as no answer had been filed. See also Metropolitan Bank & Trust Co. v. Vanguard Insurance Company, 400 So.2d 184 (Fla. 2d DCA 1981).